Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 6 TO THE

CREDIT AGREEMENT

Dated as of December 15, 2006

AMENDMENT NO. 6 TO THE CREDIT AGREEMENT (this “Amendment”) among Digital Realty
Trust, L.P. (the “Borrower”); Citicorp North America, Inc. (“CNAI”), as
administrative agent (the “Administrative Agent”), the financial institutions
party to the Credit Agreement referred to below (collectively, the “Lender
Parties”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
as syndication agent (the “Syndication Agent”), Bank of America, N.A., KeyBank
National Association and Royal Bank of Canada (the “Co-Documentation Agents”),
and Citigroup Global Markets Inc. and Merrill Lynch (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Borrower party thereto, the Lenders from time to time party
thereto, the other Lender Parties, the Administrative Agent, the Syndication
Agent and the Co-Documentation Agents have entered into a Revolving Credit
Agreement dated as of November 3, 2004 (as amended prior to the date hereof, the
“Credit Agreement”). Capitalized terms not otherwise defined in this Amendment
have the same meanings as specified in the Credit Agreement.

(2) The Borrower, the Administrative Agent and the Required Lenders have agreed
to amend the Credit Agreement on the terms and subject to the conditions
hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, upon the
occurrence of the Amendment Effective Date (as defined in Section 3 below),
hereby amended as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended by adding thereto the
following new definitions in their appropriate alphabetical order:

“Applicable Lender” has the meaning specified in Section 2.03(c).

“Applicable Pro Rata Share” means, (a) in the case of a U.S. Dollar Revolving
Lender, such Lender’s U.S. Dollar Revolving Credit Pro Rata Share, and (b) in
the case of a Multicurrency Revolving, such Lenders’ Multicurrency Revolving
Credit Pro Rata Share.

“Bank Guarantees” means guaranties issued or to be issued pursuant to the
Multicurrency Letter of Credit Facility by a Multicurrency Issuing Bank or
Affiliate thereof in form and substance satisfactory to the issuer thereof.

“Data Center” means any Office Asset that operates as a telecommunications
infrastructure building or an information technology infrastructure building.

“Estimated NOI Yield” means, in respect of any Redevelopment Asset, the
percentage obtained by dividing (a) the projected Adjusted Net Operating Income
of such Asset, as estimated by the Borrower in good faith, for the four
consecutive fiscal quarters of the Parent Guarantor immediately following the
anticipated Reclassification Date of such Asset, by (b) the total investment by
the Borrower and its Subsidiaries projected to



--------------------------------------------------------------------------------

be made in such Asset, as estimated by the Borrower in good faith, from the date
of acquisition thereof through the end of such four fiscal quarter period
(including, without limitation, the acquisition price and all projected capital
expenditures based on the then current budget therefor). It is acknowledged and
agreed that the Estimated NOI Yield shall not represent a guaranty of future
financial performance, but shall represent only a good faith estimate by the
Borrower on the basis of assumptions considered by the Borrower to be fair in
light of the conditions existing at the time such estimate is made.

“Excess Redevelopment Value” shall have the meaning specified in the definition
of “Total Unencumbered Asset Value”.

“Fusepoint Asset” means the Asset commonly known as the Fusepoint Data Center,
located at 6800 Millcreek Drive, Mississauga, Ontario, Canada.

“Fusepoint Owner” means the Subsidiary of the Borrower that holds fee title to
the Fusepoint Asset.

“Multicurrency Issuing Bank” means the Initial Issuing Bank and any other Lender
approved as a Multicurrency Issuing Bank by the Administrative Agent and the
Borrower and any Eligible Assignee to which a Multicurrency Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07 so long as each
such Lender or each such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Multicurrency Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its Multicurrency Letter of Credit Commitment (which information shall
be recorded by the Administrative Agent in the Register) for so long as such
Initial Issuing Bank, Lender or Eligible Assignee, as the case may be, shall
have a Multicurrency Letter of Credit Commitment.

“Multicurrency Letter of Credit Commitment” means, with respect to any
Multicurrency Issuing Bank at any time, the amount set forth opposite such
Multicurrency Issuing Bank’s name on Schedule I hereto under the caption
“Multicurrency Letter of Credit Commitment” or, if such Multicurrency Issuing
Bank has entered into one or more Assignment and Acceptances, set forth for such
Multicurrency Issuing Bank in the Register maintained by the Administrative
Agent pursuant to Section 9.07(d) as such Multicurrency Issuing Bank’s
“Multicurrency Letter of Credit Commitment”, as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

“Multicurrency Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the Multicurrency Issuing Banks’
Letter of Credit Commitments at such time, and (b) $30,000,000 (or the
Equivalent thereof in any Committed Foreign Currency), as such amount may be
reduced at or prior to such time pursuant to Section 2.05.

“Multicurrency Letters of Credit” has the meaning specified in Section 2.01(b).

“Multicurrency Revolving Credit Pro Rata Share” of any amount means, with
respect to any Lender at any time, the product of such amount times a fraction
the numerator of which is the amount of such Lender’s Multicurrency Revolving
Credit Commitment at such time (or, if the Commitments shall have been
terminated pursuant to Section 2.05 or 6.01, such Lender’s Multicurrency
Revolving Credit Commitment as in

 

2



--------------------------------------------------------------------------------

effect immediately prior to such termination) and the denominator of which is
the Multicurrency Revolving Credit Facility at such time (or, if the Commitments
shall have been terminated pursuant to Section 2.05 or 6.01, the Multicurrency
Revolving Credit Facility as in effect immediately prior to such termination).

“Reclassification Date” means, with respect to any Redevelopment Asset, the date
on which each of the following shall have occurred: (a) the Borrower shall have
given notice to the Administrative Agent that it desires to reclassify such
Asset as an Office Asset for purposes of this Agreement; (b) the Borrower shall
have re-satisfied the conditions set forth in clauses (2), (3) and (4)(x) of
Section 5.01(j)(iii)(A) with respect to such Asset, provided that clause 4(x)
may be re-satisfied by delivery of (i) a land survey update showing any changes
since the date of the last land survey delivered to the Administrative Agent or
(ii) a “certificate of no change” from the Borrower with respect to land survey
matters; and (c) the Administrative Agent or the Required Lenders shall have
approved such reclassification (which approval shall not be unreasonably
withheld).

“Redevelopment Asset” means an Office Asset (a) designated by the Borrower in a
notice to the Administrative Agent as a “Redevelopment Asset”, (b) which either
(i) has been acquired by the Borrower or any of its Subsidiaries with a view
toward renovating or rehabilitating such Asset at an aggregate anticipated cost
in excess of 10% of the acquisition cost thereof, or (ii) the Borrower or a
Subsidiary thereof intends to renovate or rehabilitate at an aggregate
anticipated cost in excess of 10% of the Capitalized Value of such Asset, and
(c) that does not qualify as a “Development Asset” by reason of, among other
things, the redevelopment plan for such Asset not including a total demolition
of the existing building(s) and improvements. Each Redevelopment Asset shall
continue to be classified as a Redevelopment Asset hereunder until the
applicable Reclassification Date for such Asset, upon and after which such Asset
shall be classified as an Office Asset hereunder.

“U.S. Dollar Issuing Bank” means the Initial Issuing Bank and any other Lender
approved as a U.S. Dollar Issuing Bank by the Administrative Agent and the
Borrower and any Eligible Assignee to which a U.S. Dollar Letter of Credit
Commitment hereunder has been assigned pursuant to Section 9.07 so long as each
such Lender or each such Eligible Assignee expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a U.S. Dollar Issuing Bank and
notifies the Administrative Agent of its Applicable Lending Office and the
amount of its U.S. Dollar Letter of Credit Commitment (which information shall
be recorded by the Administrative Agent in the Register) for so long as such
Initial Issuing Bank, Lender or Eligible Assignee, as the case may be, shall
have a U.S. Dollar Letter of Credit Commitment.

“U.S. Dollar Letter of Credit Commitment” means, with respect to any U.S. Dollar
Issuing Bank at any time, the amount set forth opposite such U.S. Dollar Issuing
Bank’s name on Schedule I hereto under the caption “U.S. Dollar Letter of Credit
Commitment” or, if such U.S. Dollar Issuing Bank has entered into one or more
Assignment and Acceptances, set forth for such U.S. Dollar Issuing Bank in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such U.S. Dollar Issuing Bank’s “U.S. Dollar Letter of Credit Commitment”, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.

“U.S. Dollar Letter of Credit Facility” means, at any time, an amount equal to
the lesser of (a) the aggregate amount of the U.S. Dollar Issuing Banks’ Letter
of Credit

 

3



--------------------------------------------------------------------------------

Commitments at such time, and (b) $30,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.

“U.S. Dollar Letters of Credit” has the meaning specified in Section 2.01(b).

(b) Section 1.01 of the Credit Agreement is hereby amended to restate the
following definitions therein in their entirety to read as follows:

“Assets” means Office Assets, Development Assets, Redevelopment Assets and Joint
Venture Assets.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset, the Capitalized Value of such Asset; provided, however, that the Asset
Value of each Office Asset (other than a former Development Asset or
Redevelopment Asset) shall be limited, during the first 12 months following the
date of acquisition thereof, to the lesser of (i) the acquisition price thereof
or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to the Asset Value of any Office Asset (in the
reasonable discretion of the Administrative Agent) as new Tenancy Leases are
entered into in respect of such Asset, (b) in the case of any Development Asset
or Redevelopment Asset, the book value of such Asset as determined in accordance
with GAAP, (c) in the case of any Joint Venture Asset that, but for such Asset
being owned by a Joint Venture, would qualify as an Office Asset under the
definition thereof, the JV Pro Rata Share of the Capitalized Value of such
Asset; provided, however, that the Asset Value of such Joint Venture Asset shall
be limited, during the first 12 months following the date of acquisition
thereof, to the JV Pro Rata Share of the lesser of (i) the acquisition price
thereof or (ii) the Capitalized Value thereof, provided further that an upward
adjustment shall be made to Asset Value of any Joint Venture Asset described in
this clause (c) (in the reasonable discretion of the Administrative Agent) as
new leases, subleases, licenses and occupancy agreements are entered into in
respect of such Asset in the ordinary course of business and (d) in the case of
any Joint Venture Asset not described in clause (c) above, the JV Pro Rata Share
of the book value of such Joint Venture Asset as determined in accordance with
GAAP.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing), and shall be deemed
where applicable hereunder to include the Equivalent in Dollars of any such
amount denominated in a Committed Foreign Currency.

“Capitalized Value” means (a) in the case of any Asset that is a Data Center,
the Adjusted Net Operating Income of such Asset divided by 8.75%, and (b) in the
case of any other Asset, the Adjusted Net Operating Income of such Asset divided
by 8.5%.

“Issuing Bank” means a U.S. Dollar Issuing Bank or a Multicurrency Issuing Bank,
as applicable.

“Letter of Credit Facility” means, collectively, the U.S. Dollar Letter of
Credit Facility and the Multicurrency Letter of Credit Facility.

“Letters of Credit” means the U.S. Dollar Letters of Credit and the
Multicurrency Letters of Credit.

 

4



--------------------------------------------------------------------------------

“Net Operating Income” means (a) with respect to any Asset other than a Joint
Venture Asset, (i) the total rental revenue and other income from the operation
of such Asset for the fiscal quarter of the Parent Guarantor most recently ended
for which financial statements are required to be delivered to the Lender
Parties pursuant to Section 5.03(b) or (c), as the case may be, minus (ii) all
expenses and other proper charges incurred by the applicable Loan Party or
Subsidiary in connection with the operation and maintenance of such Asset during
such fiscal period, including, without limitation, management fees, repairs,
real estate and chattel taxes and bad debt expenses, but before payment or
provision for debt service charges, income taxes and depreciation, amortization
and other non-cash expenses, all as determined in accordance with GAAP, and
(b) with respect to any Joint Venture Asset, (i) the JV Pro Rata Share of the
total rental revenue and other income from the operation of such Asset for the
fiscal quarter of the Parent Guarantor most recently ended for which financial
statements are required to be delivered to the Lender Parties pursuant to
Section 5.03(b) or (c), as the case may be, minus (ii) the JV Pro Rata Share of
all expenses and other proper charges incurred by the applicable Joint Venture
in connection with the operation and maintenance of such Asset during such
fiscal period, including, without limitation, management fees, repairs, real
estate and chattel taxes and bad debt expenses, but before payment or provision
for debt service charges, income taxes and depreciation, amortization and other
non-cash expenses, all as determined in accordance with GAAP, provided that in
each case there shall be no rent leveling adjustments made (and only actual cash
rents will be used) when computing Net Operating Income.

“Standby Letter of Credit” means any Letter of Credit issued under the Letter of
Credit Facility, other than a Trade Letter of Credit or a Bank Guarantee.

“Total Asset Value” means, on any date of determination, (a) the sum of the
Asset Values for all Assets at such date, plus (b) all unrestricted cash and
Cash Equivalents on hand of the Parent Guarantor and its Subsidiaries.

“Total Unencumbered Asset Value” means an amount equal to the sum of the Asset
Values of all Unencumbered Assets; provided, however, that, if at any time
(a) there shall be fewer than three Unencumbered Assets, (b) the sum of the
Asset Values of all Unencumbered Assets shall not be equal to or greater than
$115,000,000 or (c) the weighted average occupancy of all Unencumbered Assets
(other than Redevelopment Assets) shall not be greater than or equal to 85%, the
Total Unencumbered Asset Value shall be zero; and provided further that if the
sum of the Asset Values of all Unencumbered Assets located in Canada shall
exceed 15% of the Total Unencumbered Asset Value, then Total Unencumbered Asset
Value shall be reduced by the amount of such excess (“Excess Canada Value”)
other than for purposes of calculating compliance with the financial covenant
set forth in Section 5.04(b)(i), with respect to which such reduction shall not
apply; and provided still further that if the sum of the Asset Values of all
Unencumbered Assets comprised of Redevelopment Assets shall exceed 25% of the
Total Unencumbered Asset Value, then Total Unencumbered Asset Value shall be
reduced by the amount of such excess (“Excess Redevelopment Value”).

“Unencumbered Asset Conditions” means, with respect to any Proposed Unencumbered
Asset, that such Proposed Unencumbered Asset (a) is an Office Asset or
Redevelopment Asset located in the United States of America or Canada, (b) is
owned in fee simple absolute or subject to a Qualifying Ground Lease,
(c) [intentionally omitted], (d) except in the case of a Redevelopment Asset, is
income-producing, (e) is free of all structural defects or material
architectural deficiencies, title defects, environmental

5



--------------------------------------------------------------------------------

conditions or other matters (including a casualty event or condemnation) that
would have a material adverse affect on the value, use or ability to sell or
refinance such Asset, (f) except in the case of any non-income producing
Redevelopment Asset, is operated by a property manager reasonably acceptable to
the Administrative Agent, (g) is not subject to mezzanine Debt financing, (h) is
not subject to any Lien (other than Permitted Liens) or any Negative Pledge,
(i) to the extent owned by a Loan Party that is a Subsidiary of the Borrower,
none of the Borrower’s direct or indirect Equity Interests in such Subsidiary
owner is subject to any Lien (other than Permitted Liens) or any Negative
Pledge, (j) is an Asset with respect to which the Borrower directly, or
indirectly through such Subsidiary owner, has the right to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Asset as security for the Obligations of the Loan Parties under or
in respect of the Loan Documents, and (ii) to sell, transfer or otherwise
dispose of such Asset, (k) is owned directly by the Borrower or a Guarantor, and
(l) in the case of any Redevelopment Asset, such Asset has a minimum Estimated
NOI Yield of not less than 10%.

“Unencumbered Assets” means only those Office Assets and Redevelopment Assets
(a) for which the applicable conditions (as may be determined by the
Administrative Agent in its sole discretion) in Section 3.01 and, if applicable,
5.01(j)(iii) have been satisfied and as the Administrative Agent or the Required
Lenders, in their sole discretion, shall from time to time elect to consider
Unencumbered Assets for purposes of this Agreement, and (b) listed on Schedule
II hereto (as supplemented from time to time pursuant to Section 5.01(j)(iii)).
Without limitation of the foregoing, no Redevelopment Asset shall qualify as an
Unencumbered Asset without the prior approval of the Administrative Agent (which
approval shall not be unreasonably withheld).

“Unsecured Debt” means, at any date of determination, the amount at such time of
all Consolidated Debt of the Parent Guarantor and its Subsidiaries, including,
without limitation, the Facility Exposure (as defined herein), but exclusive of
(a) Debt secured by any Lien, (b) guarantee obligations in respect of Debt
secured by any Lien, and (c) guaranties by parent entities of the Recourse Debt
of one or more of their respective Subsidiaries in an aggregate amount not
greater than 5.0% of Total Asset Value.

(c) The definition of “Non-Recourse Debt” set forth in Section 1.01 of the
Credit Agreement is hereby amended by adding the following to the end thereof:
“Any Debt for Borrowed Money that would otherwise qualify as Non-Recourse Debt
under this definition shall not fail to qualify as Non-Recourse Debt solely by
reason of any recourse guaranty of such Debt by the Parent Guarantor or any of
its Subsidiaries, so long as such recourse guaranty is permitted pursuant to
Section 5.02(b)(iii)(C) (including the proviso therein).”

(d) Section 2.01(b) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(b) Letters of Credit. Each U.S. Dollar Issuing Bank severally agrees, on the
terms and conditions hereinafter set forth, to issue (or cause its Affiliate
that is a commercial bank to issue on its behalf) letters of credit denominated
in Dollars (the “U.S. Dollar Letters of Credit”), for the account of the
Borrower from time to time on any Business Day during the period from the date
hereof until 60 days before the Termination Date in an aggregate Available
Amount (i) for all U.S. Dollar Letters of Credit not to exceed at any time the
U.S. Dollar Letter of Credit Facility at such time, (ii) for all U.S. Dollar
Letters of Credit issued by such Issuing Bank not to exceed such Issuing Bank’s
U.S. Dollar Letter of Credit Commitment at such time, and (iii) for each such
U.S. Dollar

 

6



--------------------------------------------------------------------------------

Letter of Credit not to exceed the Unused U.S. Dollar Revolving Credit
Commitments of the Lenders at such time. Each Multicurrency Issuing Bank
severally agrees, on the terms and conditions hereinafter set forth, to issue
(or cause its Affiliate that is a commercial bank to issue on its behalf)
letters of credit denominated in Dollars or in a Committed Foreign Currency and
Bank Guarantees denominated in Euros or Sterling (such letters of credit and
Bank Guarantees, collectively, the “Multicurrency Letters of Credit”), for the
account of the Borrower from time to time on any Business Day during the period
from the date hereof until 60 days before the Termination Date in an aggregate
Available Amount (X) for all Multicurrency Letters of Credit not to exceed at
any time the Multicurrency Letter of Credit Facility at such time, (Y) for all
Multicurrency Letters of Credit issued by such Issuing Bank not to exceed such
Issuing Bank’s Multicurrency Letter of Credit Commitment at such time, and
(Z) for each such Multicurrency Letter of Credit not to exceed the Unused
Multicurrency Revolving Credit Commitments of the Lenders at such time. No
Letter of Credit shall have an expiration date (including all rights of the
Borrower or the beneficiary to require renewal) later than (A) in the case of a
Standby Letter of Credit, the earlier of (1) 60 days before the Termination Date
and (2) one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Standby Letter of Credit and the Administrative Agent on or
prior to any date for notice of renewal set forth in such Letter of Credit but
in any event at least three Business Days prior to the date of the proposed
renewal of such Standby Letter of Credit and upon fulfillment of the applicable
conditions set forth in Article III unless such Issuing Bank has notified the
Borrower (with a copy to the Administrative Agent) on or prior to the date for
notice of termination set forth in such Letter of Credit but in any event at
least 30 Business Days prior to the date of automatic renewal of its election
not to renew such Standby Letter of Credit (a “Notice of Termination”), (B) in
the case of a Trade Letter of Credit, the earlier of (1) 60 days before the
Termination Date, and (2) 60 days after the date of issuance thereof, and (C) in
the case of a Bank Guarantee, 60 days before the Termination Date; provided,
however, that the terms of each Standby Letter of Credit that is automatically
renewable annually shall (x) require the Issuing Bank that issued such Standby
Letter of Credit to give the beneficiary named in such Standby Letter of Credit
notice of any Notice of Termination, (y) permit such beneficiary, upon receipt
of such notice, to draw under such Standby Letter of Credit prior to the date
such Standby Letter of Credit otherwise would have been automatically renewed
and (z) not permit the expiration date (after giving effect to any renewal) of
such Standby Letter of Credit in any event to be extended to a date later than
60 days before the Termination Date. If either a Notice of Renewal is not given
by the Borrower or a Notice of Termination is given by the relevant Issuing Bank
pursuant to the immediately preceding sentence, such Standby Letter of Credit
shall expire on the date on which it otherwise would have been automatically
renewed; provided, however, that even in the absence of receipt of a Notice of
Renewal the relevant Issuing Bank may in its discretion, unless instructed to
the contrary by the Administrative Agent or the Borrower, deem that a Notice of
Renewal had been timely delivered and in such case, a Notice of Renewal shall be
deemed to have been so delivered for all purposes under this Agreement. Each
Standby Letter of Credit and Bank Guarantee shall contain a provision
authorizing the Issuing Bank that issued such Letter of Credit to deliver to the
beneficiary of such Letter of Credit, upon the occurrence and during the
continuance of an Event of Default, a notice (a “Default Termination Notice”)
terminating such Letter of Credit and giving such beneficiary 15 days to draw
such Letter of Credit. Within the limits of the Letter of Credit Facility, and
subject to the limits referred to above, the Borrower may request the issuance
of Letters of Credit under this Section 2.01(b), repay any Letter of Credit
Advances resulting from

 

7



--------------------------------------------------------------------------------

drawings thereunder pursuant to Section 2.03(c) and request the issuance of
additional Letters of Credit under this Section 2.01(b).”

(e) The second sentence of Section 2.03(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Each such notice of issuance of a Letter of Credit (a “Notice of Issuance”)
shall be by telephone, confirmed immediately in writing, telex, telecopier or
e-mail, in each case specifying therein the requested (i) date of such issuance
(which shall be a Business Day), (ii) currency of such Letter of Credit and the
Letter of Credit Facility pursuant to which such Letter of Credit shall be
issued, (iii) Available Amount of such Letter of Credit, (iv) expiration date of
such Letter of Credit, (v) name and address of the beneficiary of such Letter of
Credit and (vi) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may specify
to the Borrower for use in connection with such requested Letter of Credit (a
“Letter of Credit Agreement”).”

(f) Section 2.03(c) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(c) Drawing and Reimbursement. The payment by any Issuing Bank of a draft drawn
under any Letter of Credit shall constitute for all purposes of this Agreement
the making by such Issuing Bank of a Letter of Credit Advance, which shall be a
Base Rate Advance, in the amount of such draft. Upon written demand by any
Issuing Bank with an outstanding Letter of Credit Advance, with a copy of such
demand to the Administrative Agent, each U.S. Dollar Revolving Lender (in the
case of an Advance pursuant to a U.S. Dollar Letter of Credit only) and each
Multicurrency Revolving Lender (in the case of an Advance pursuant to a
Multicurrency Letter of Credit only) (in each case, an “Applicable Lender”)
shall purchase from such Issuing Bank, and such Issuing Bank shall sell and
assign to each such Applicable Lender, such Lender’s Applicable Pro Rata Share
of such outstanding Letter of Credit Advance as of the date of such purchase, by
making available for the account of its Applicable Lending Office to the
Administrative Agent for the account of such Issuing Bank, by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Letter of Credit Advance to
be purchased by such Applicable Lender. Promptly after receipt thereof, the
Administrative Agent shall transfer such funds to such Issuing Bank. The
Borrower hereby agrees to each such sale and assignment. Each Applicable Lender
agrees to purchase its Applicable Pro Rata Share of an outstanding Letter of
Credit Advance on (i) the Business Day on which demand therefor is made by the
Issuing Bank which made such Advance, provided that notice of such demand is
given not later than 11:00 A.M. (New York City time) on such Business Day, or
(ii) the first Business Day next succeeding such demand if notice of such demand
is given after such time. Upon any such assignment by an Issuing Bank to any
Applicable Lender of a portion of a Letter of Credit Advance, such Issuing Bank
represents and warrants to such Applicable Lender that such Issuing Bank is the
legal and beneficial owner of such interest being assigned by it, free and clear
of any liens, but makes no other representation or warranty and assumes no
responsibility with respect to such Letter of Credit Advance, the Loan Documents
or any Loan Party. If and to the extent that any Applicable Lender shall not
have so made the amount of such Letter of Credit Advance available to the
Administrative Agent, such Applicable Lender agrees to pay to the Administrative
Agent forthwith on demand such amount together with interest thereon, for each
day from the date of demand by such Issuing Bank until the date such amount is
paid to the

 

8



--------------------------------------------------------------------------------

Administrative Agent, at the Federal Funds Rate for its account or the account
of such Issuing Bank, as applicable. If such Applicable Lender shall pay to the
Administrative Agent such amount for the account of such Issuing Bank on any
Business Day, such amount so paid in respect of principal shall constitute a
Letter of Credit Advance made by such Applicable Lender on such Business Day for
purposes of this Agreement, and the outstanding principal amount of the Letter
of Credit Advance made by such Issuing Bank shall be reduced by such amount on
such Business Day.”

(g) Section 2.05(b)(i) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

“(i) The U.S. Dollar Letter of Credit Facility shall be permanently reduced from
time to time on the date of each reduction in the U.S. Dollar Revolving Credit
Facility by the amount, if any, by which the amount of the U.S. Dollar Letter of
Credit Facility exceeds the U.S. Dollar Revolving Credit Facility after giving
effect to such reduction of the U.S. Dollar Revolving Credit Facility. The
Multicurrency Letter of Credit Facility shall be permanently reduced from time
to time on the date of each reduction in the Multicurrency Revolving Credit
Facility by the amount, if any, by which the amount of the Multicurrency Letter
of Credit Facility exceeds the Multicurrency Revolving Credit Facility after
giving effect to such reduction of the Multicurrency Revolving Credit Facility.”

(h) Section 2.06(b)(iii) of the Credit Agreement is hereby amended and restated
in its entirety to read as follows:

“(iii) In the event the aggregate Available Amount under all outstanding
U.S. Dollar Letters of Credit shall exceed the aggregate U.S. Dollar Letter of
Credit Commitments of the Lenders, the Borrower shall, within five Business Days
after written demand by the Administrative Agent, pay to the Administrative
Agent for deposit in the L/C Cash Collateral Account an amount sufficient to
cause the aggregate amount on deposit in the L/C Cash Collateral Account in
respect of U.S. Dollar Letters of Credit (e.g., without reference to any amounts
on deposit therein in respect of Multicurrency Letters of Credit) to equal the
amount by which the aggregate Available Amount of all U.S. Dollar Letters of
Credit then outstanding exceeds the U.S. Dollar Letter of Credit Facility on
such Business Day, provided that such deposit shall only be required to be
maintained therein for so long as such aggregate Available Amount exceeds the
U.S. Dollar Letter of Credit Facility. In the event the aggregate Available
Amount under all outstanding Multicurrency Letters of Credit shall exceed the
aggregate Multicurrency Letter of Credit Commitments of the Lenders, the
Borrower shall, within five Business Days after written demand by the
Administrative Agent, pay to the Administrative Agent for deposit in the L/C
Cash Collateral Account an amount in Dollars sufficient to cause the aggregate
amount on deposit in the L/C Cash Collateral Account in respect of Multicurrency
Letters of Credit (e.g., without reference to any amounts on deposit therein in
respect of U.S. Dollar Letters of Credit) to equal the amount by which the
aggregate Available Amount of all Multicurrency Letters of Credit then
outstanding exceeds the Multicurrency Letter of Credit Facility on such Business
Day, provided that such deposit shall only be required to be maintained therein
for so long as such aggregate Available Amount exceeds the Multicurrency Letter
of Credit Facility.”

(i) Section 2.18(a) of the Credit Agreement is hereby amended by deleting the
reference to “$500,000,000” set forth therein and substituting “$750,000,000”
therefor.

 

9



--------------------------------------------------------------------------------

(j) Section 4.01(b) of the Credit Agreement is hereby amended by adding at the
end thereof prior to the period: “(other than Liens on Equity Interests in
Property-Level Subsidiaries securing Non-Recourse Debt permitted under
Section 5.02(b)(ii)(G))”.

(k) Clause (A) of Section 5.01(j)(iii) of the Credit Agreement is hereby amended
by (i) deleting the word “and” at the end of subparagraph (4) thereof,
(ii) deleting the semi-colon at the end of subparagraph (5) thereof and
substituting “, and” therefor, and (iii) adding thereto the following new
subparagraph (6) immediately prior to the proviso following subparagraph
(5) thereof:

“(6) in the case of any Proposed Unencumbered Asset that is a Redevelopment
Asset, a certificate of the Chief Financial Officer (or other Responsible
Officer) of the Borrowing stating that (x) the Estimated NOI Yield for such
Asset satisfies the requirements of clause (l) of the definition of
“Unencumbered Asset Conditions”, and (y) set forth on schedules attached to such
certificate are a capital expenditures budget and projected operating statements
for such Redevelopment Asset;”

(l) Clause (iv) of the proviso following clause (A) of Section 5.01(j)(iii) is
hereby amended and restated in its entirety to read as follows:

“(iv) (x) the Fusepoint Asset shall be deemed to satisfy clause (k) of the
definition of “Unencumbered Asset Conditions” so long as the Fusepoint Owner
shall at all times (1) be a direct Subsidiary of the Borrower or a Guarantor and
(2) hold title to the Fusepoint Asset for the sole use, benefit and advantage of
the Borrower or a Guarantor, all as set forth in the Fusepoint Owner’s
Declaration of Trust, and (y) if the Fusepoint Owner shall at any time fail to
satisfy the requirements of the foregoing clause (x), then the Fusepoint Asset
shall be excluded as an Unencumbered Asset,”

(m) Clause (C) of Section 5.02(b)(iii) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(C) Recourse Debt (whether secured or unsecured) in an amount not to exceed in
the aggregate 40% of Total Asset Value; provided, however, that any recourse
guaranties of Non-Recourse Debt (exclusive of Customary Carve-Out Agreements)
otherwise permitted under this clause (C) shall not exceed in the aggregate 5%
of Total Asset Value;”

(n) Clause (A) of Section 5.02(f)(iv) of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

“(A) Investments in land, Redevelopment Assets and Development Assets (including
such assets that such Person has contracted to purchase for development with or
without options to terminate the purchase agreement), so long as (1) the
aggregate amount of all such Investments, calculated on the basis of actual
cost, does not at any time exceed 15.0% of Total Asset Value at such time, and
(2) the aggregate amount of all Investments referred to in clause (1) above
comprised of Investments in undeveloped land does not at any time exceed 5.0% of
Total Asset Value at such time; provided, however, that the limitations set
forth in this clause (A) shall not apply to any Redevelopment Asset or
Development Asset that is 85% pre-leased pursuant to duly executed Tenancy
Leases and all completion and performance guarantees pertaining to such Asset
are reasonably satisfactory to the Administrative Agent, and”

 

10



--------------------------------------------------------------------------------

(o) Section 5.04(a)(iii) of the Credit Agreement is hereby amended by deleting
the table set forth therein and substituting therefor the following:

 

Period

   Secured Debt
Leverage Ratio  

9/30/04 through 12/31/06

   55.0 %

1/1/07 and thereafter

   50 %

(p) Schedule I to the Credit Agreement is hereby amended and replaced in its
entirety with Annex A attached hereto.

(q) Exhibit F to the Credit Agreement is hereby amended and replaced in its
entirety with Annex B attached hereto.

SECTION 2. Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Amendment Effective Date
(defined below), before and after giving effect to this Amendment (including,
without limitation, the representation and warranty set forth in Section 4.01(g)
of the Credit Agreement, as amended by this Amendment), as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).

SECTION 3. Conditions of Effectiveness. (a) Each Section of this Amendment, with
the exception of Section 1(i), shall become effective as of the first date (the
“Amendment Effective Date”) on which, and only if, each of the following
conditions precedent shall have been satisfied:

(i) The Administrative Agent shall have received (i) counterparts of this
Amendment executed by the Borrower, the Administrative Agent and those Lenders
comprising Required Lenders or, as to any of such Lenders, advice satisfactory
to the Administrative Agent that such Lender has executed this Amendment, and
(ii) the consent attached hereto (the “Consent”) executed by each of the
Guarantors.

(ii) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Amendment Effective
Date, before and after giving effect to this Amendment, as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to a specific date other than the Amendment Effective Date, in
which case as of such specific date).

(iii) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default.

(iv) All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

(v) The Administrative Agent shall have received payment in full of an amendment
fee equal to 0.075% of the sum of the Commitments of those Lenders that have
executed and delivered to the Administrative Agent a signature page to this
Amendment, which fee shall be for the ratable benefit of such Lenders.

 

11



--------------------------------------------------------------------------------

(b) Section 1(i) of this Amendment shall become effective as of the first date
on which, and only if, each of the following conditions precedent shall have
been satisfied:

(i) The conditions precedent set forth in Sections 3(a)(i) through(v) shall have
been satisfied.

(ii) The Administrative Agent shall have received certified copies of (A) the
resolutions of the Board of Directors, general partner or managing member, as
applicable, of (1) the Borrower approving this Amendment and the matters
contemplated hereby and thereby and (2) each Guarantor approving the Consent and
the matters contemplated hereby and thereby and (B) all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Amendment, the Consent and the matters contemplated hereby and
thereby.

(iii) The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of (A) the Borrower certifying the names and
true signatures of the officers of the Borrower authorized to sign this
Amendment and (B) each Guarantor certifying the names and true signatures of the
officers of such Guarantor authorized to sign the Consent.

(iv) The Administrative Agent shall have received an opinion (or opinions) of
counsel to the Borrower in form and substance satisfactory to the Administrative
Agent.

(v) The Administrative Agent shall have received counterparts of this Amendment
executed by all of the Lenders or, as to any of the Lenders, advice satisfactory
to the Administrative Agent that such Lender has executed this Amendment.

(c) The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.

SECTION 4. Reference to and Effect on the Loan Documents. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Loan Documents to “the
Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.

SECTION 5. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

 

12



--------------------------------------------------------------------------------

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER: DIGITAL REALTY TRUST, L.P. By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

  By   /s/ A. William Stein    

Name:  A. William Stein

   

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE

BANK AND A LENDER:

CITICORP NORTH AMERICA, INC. By   /s/ Malav Kakad  

Name:  Malav Kakad

 

Title:    Vice President

 

Signature Page



--------------------------------------------------------------------------------

ISSUING BANK: CITIBANK, N.A. By   /s/ Malav Kakad  

Name:  Malav Kakad

 

Title:    Vice President

 

Signature Page



--------------------------------------------------------------------------------

OTHER LENDER PARTIES:

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

By   /s/ John C. Rowland  

Name:  John C. Rowland

 

Title:    Vice President

 

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By   /s/ Allison M. Gauthier  

Name:  Allison M. Gauthier

 

Title:    Senior Vice President

 

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By   /s/ Jane E. McGrath  

Name:  Jane E. McGrath

 

Title:    Vice President

 

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as a Lender

By   /s/ Dan LePage  

Name:  Dan LePage

 

Title:    Authorized Signatory

 

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

(F/K/A CREDIT SUISSE FIRST BOSTON,

ACTING THROUGH ITS CAYMAN ISLANDS

BRANCH), as a Lender

By   /s/ Cassandra Drogan  

Name:  Cassandra Drogan

 

Title:    Vice President

By   /s/ Laurence LaPeyre  

Name:  Laurence LaPeyre

 

Title:    Associate

 

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By   /s/ Richard L. Tavrow  

Name:  Richard L. Tavrow

 

Title:    Director

By   /s/ Irja R. Otsa  

Name:  Irja R. Otsa

 

Title:    Associate Director

 

Signature Page



--------------------------------------------------------------------------------

UNITED OVERSEAS BANK LIMITED, NEW

YORK AGENCY,

as a Lender

By   /s/ George Lim  

Name:  George Lim

 

Title:    FVP & General Manager

By   /s/ Mario Sheng  

Name:  Mario Sheng

 

Title:    AVP

 

Signature Page



--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION,

as a Lender

By   /s/ Robert P. Reynolds  

Name:  Robert P. Reynolds

 

Title:    First Vice President

 

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB,

as a Lender

By   /s/ Thomas G. Scott  

Name:  Thomas G. Scott

 

Title:    Vice President

 

Signature Page



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE,

as a Lender

By   /s/ Joseph T. Martinez Jr.  

Name:  Joseph T. Martinez Jr.

 

Title:    Director

 

Signature Page



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH,

as a Lender

By   /s/ Jim C.Y. Chen  

Name:  Jim C.Y. Chen

 

Title:    V.P. & General Manager

 

Signature Page



--------------------------------------------------------------------------------

LINVILLE FUNDING LLC,

as a Lender

By   /s/ Christina L. Ramseur  

Name:  Christina L. Ramseur

 

Title:    Assistant Vice President

 

Signature Page



--------------------------------------------------------------------------------

CONSENT

Dated as of December 15, 2006

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

 

GUARANTORS: DIGITAL REALTY TRUST, INC. By   /s/ A. William Stein  

Name:  A. William Stein

 

Title:    Chief Financial Officer and Chief Investment Officer

DIGITAL SERVICES, INC. By   /s/ A. William Stein  

Name:  A. William Stein

 

Title:    Chief Financial Officer and Treasurer

 

GLOBAL ASML, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET HOLDING

COMPANY, LLC

By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

GLOBAL LAFAYETTE STREET, LLC By:  

GLOBAL LAFAYETTE STREET

HOLDING COMPANY, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

GIP FAIRMONT HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GIP FAIRMONT, LLC By:   GIP FAIRMONT HOLDING COMPANY, LLC, its member and
manager   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

GLOBAL INNOVATION SUNSHINE

HOLDINGS LLC

By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

GLOBAL GOLD CAMP, LLC By:   GLOBAL GOLD CAMP HOLDING COMPANY, LLC, its member
and manager   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL 833 CHESTNUT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL PRINTER SQUARE, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

GLOBAL KATO HG, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL GREENSPOINT, L.P. By:   DRT GREENSPOINT, LLC, its general partner and
manager   By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

DRT GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL GREENSPOINT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL 113 N. MYERS, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL 125 N. MYERS, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL TORONTO BUSINESS TRUST By   /s/ A. William Stein  

Name:  A. William Stein

 

Title:    Treasurer

 

DIGITAL AQUILA, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL CENTREPORT, L.P. By:  

DRT CENTREPORT, LLC,

its general partner and manager

  By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

    By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

      By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

        By   /s/ A. William Stein          

Name:  A. William Stein

         

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL PHOENIX VAN BUREN, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL WINTER, LLC By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL 89TH PLACE, LLC By:  

GLOBAL STANFORD PLACE II, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

      By   /s/ A. William Stein        

Name:  A. William Stein

       

Title:    Chief Financial Officer and Chief Investment Officer

 

DIGITAL RESTON, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Treasurer

 

DIGITAL ABOVE, LLC By:  

DIGITAL SERVICES, INC.,

its sole member and manager

  By   /s/ A. William Stein    

Name:  A. William Stein

   

Title:    Chief Financial Officer and Treasurer

 

Signature Page



--------------------------------------------------------------------------------

DIGITAL CHELSEA, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Treasurer

 

DIGITAL VIENNA, LLC By:  

DIGITAL ABOVE, LLC,

its sole member and manager

  By:  

DIGITAL SERVICES, INC.,

its sole member and manager

    By   /s/ A. William Stein      

Name:  A. William Stein

     

Title:    Chief Financial Officer and Treasurer

 

Signature Page



--------------------------------------------------------------------------------

ANNEX A TO AMENDMENT NO. 6

TO THE CREDIT AGREEMENT

SCHEDULE I

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Name of

Lender/
Issuing Bank

   Multicurrency
Revolving
Credit
Commitment    U.S. Dollar
Revolving
Credit
Commitment    U.S. Dollar
Letter of
Credit
Commitment    Multicurrency
Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Citicorp North America, Inc.    $ 47,442,858    $ 22,557,142      —        —  
   $ 50,000,000   

2 Penns Way, Suite 200

New Castle, DE 19720

Attn.: Elizabeth Wier

Tel. (302) 894-6025

Fax: (212) 994-0961

  

2 Penns Way, Suite 200

New Castle, DE 19720

Attn.: Elizabeth Wier

Tel. (302) 894-6025

Fax: (212) 994-0961

Citibank, N.A.      —        —      $ 30,000,000    $ 30,000,000      —     

2 Penns Way, Suite 200

New Castle, DE 19720

Attn.: Elizabeth Wier

Tel. (302) 894-6025

Fax: (212) 994-0961

  

2 Penns Way, Suite 200

New Castle, DE 19720

Attn.: Elizabeth Wier

Tel. (302) 894-6025

Fax: (212) 994-0961

Merrill Lynch Capital Corporation    $ 23,571,429    $ 26,428,571      —       
—        —     

4 World Financial Centers, 22nd Floor

New York, NY 10080

Attn: Neyda Darias

Tel: 212-449-7742

Fax: 212-449-9435

  

4 World Financial Centers, 16th Floor

New York, NY 10080

Attn: Brian Buttenmuller

Tel: 212-449-8743

Fax: 212-449-9435

Bank of America, N.A.    $ 21,428,571    $ 38,571,429      —        —        —  
  

111 Westminster St.

RI1-102-08-01 Providence, RI 02903

Attn: Susan Salhany

Bank of America

Tel: 401 278-5973

Fax: 401 278-5166

  

111 Westminster St.

RI1-102-08-01 Providence, RI 02903

Attn: Commercial Loan Administrator

Tel: 401 278-5973

Fax: 401 278-5166

 

Digital Realty – Annex A to Amend No. 6

Sch. I-1



--------------------------------------------------------------------------------

Name of Lender/
Issuing Bank

   Multicurrency
Revolving
Credit
Commitment    U.S. Dollar
Revolving
Credit
Commitment    U.S. Dollar
Letter of
Credit
Commitment    Multicurrency
Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

KeyBank National Association    $ 21,428,571    $ 48,571,429    —      —     
—     

127 Public Square,

8th Floor

OH-01-27-0839

Cleveland, Ohio 44114

ATTN: Vernon Johnson

Tel: 216-689-0340

Fax: 216-689-4721

Vernon_Johnson@

keybank.com

  

127 Public Square,

8th Floor

OH-01-27-0839

Cleveland, Ohio 44114

ATTN: Vernon Johnson

Tel: 216-689-0340

Fax: 216-689-4721

Vernon_Johnson@

keybank.com

Emigrant Bank a Division of New York Private Bank & Trust      —      $
50,000,000    —      —      —     

Emigrant Bank

6 East 43rd Street, 22nd Floor

New York, NY 10017

Attn: Tilsa Cora

Tel. (212)-850-4352

Fax. (212)-850-3608

  

Emigrant Savings Bank

6 East 43rd Street

New York, NY 10017

Attn: Tilsa Cora

Tel. (212)-850-4352

Fax. (212)-850-3608

Royal Bank of Canada    $ 17,142,857    $ 22,857,143    —      —      —     

Royal Bank of Canada

One Liberty Plaza,

3rd Floor

165 Broadway

New York, NY 10006-1404

Attn: Jamie Cameron

Tel: (212) 428-6369

Fax: (212) 428-2372

  

Royal Bank of Canada

One Liberty Plaza,

3rd Floor

165 Broadway

New York, NY 10006-1404

Attn: Manager, Loans Administration

Tel: (212) 428-6369

Fax: (212) 428-2372

 

Digital Realty – Annex A to Amend No. 3

Sch. I-2



--------------------------------------------------------------------------------

Name of Lender/
Issuing Bank

   Multicurrency
Revolving
Credit
Commitment    U.S. Dollar
Revolving
Credit
Commitment    U.S. Dollar
Letter of
Credit
Commitment    Multicurrency
Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Credit Suisse, Cayman Islands Branch (f/k/a Credit Suisse First Boston, acting
through its Cayman Islands Branch)    $ 6,428,571    $ 18,571,429    —      —  
   —     

Credit Suisse First Boston

Eleven Madison Avenue, 25th Floor

New York, NY 10010

Attn: Jill Hogan

Tel: 212 325-9092

Fax: 212 743-1860

corpbanking.tmg@csfb. com

  

Credit Suisse First Boston

Eleven Madison Avenue

New York, NY 10010

Attn: Jill Hogan

Tel: 212 325-9092

Fax: 212 743-1860

corpbanking.tmg@csfb. com

UBS Loan Finance LLC    $ 8,271,429    $ 11,728,571    —      —      —     

UBS Loan Finance LLC

677 Washington BLVD, 6th Floor South

Stamford, CT 06901

Attn: Deborah Porter

Tel: 203-719-6391

Fax: 203-719-4176

  

UBS Loan Finance LLC

677 Washington BLVD

Stamford, CT 06901

Attn: Deborah Porter

Tel: 203-719-6391

Fax: 203-719-4176

HSBC Bank USA, National Association      —      $ 25,000,000    —      —     
—     

HSBC Bank USA, N.A.

601 Montgomery Street.

San Francisco, CA 94111

Attn: Robert Reynolds

Tel: 716-841-4178

Fax: 716-841-0269

  

HSBC Bank USA, N.A.

1 HSBC Center,

26th Floor

Buffalo, NY 14203

Attn: Donna Riley

Tel: 716-841-4178

Fax: 716-841-0269

Raymond James Bank, FSB      —      $ 25,000,000    —      —      —     

Raymond James Bank, FSB

710 Carillon Parkway

St. Petersburg, FL 33716

Attn: Thomas G. Scott

Tel: 727-567-4196

Fax: 727-567-8830

  

Raymond James Bank, FSB

P.O. Box 11628

St. Petersburg, FL 33716

Attn: Thomas G. Scott

Tel: 727-567-4196

Fax: 727-567-8830

 

Digital Realty – Annex A to Amend No. 3

Sch. I-3



--------------------------------------------------------------------------------

Name of Lender/
Issuing Bank

   Multicurrency
Revolving
Credit
Commitment    U.S. Dollar
Revolving
Credit
Commitment    U.S. Dollar
Letter of
Credit
Commitment    Multicurrency
Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Société Générale      —      $ 25,000,000    —      —      —     

Société Générale

Trammell Crow Center

2001 Ross Ave.,

Suite 4900

Dallas TX 75201

Attn: Becky Adudell

Tel: 214-979-2776

  

Société Générale

1221 Avenue of the Americas

New York, NY 10020

Attn: Tina Chen

Tel: 212-278-6164

Fax: 212-278-7343

United Overseas Bank Limited, New York Agency    $ 4,285,714    $ 5,714,286   
—      —      —     

United Overseas Bank

592 Fifth Avenue,

10th Floor

New York, NY 10036

Attn: Mario Sheng

Tel: 212-382-0088 Ext. 20

Fax: 212-382-1881

  

United Overseas Bank

592 Fifth Avenue,

10th Floor

New York, NY 10036

Attn: Mario Sheng

Tel: 212-382-0088

Fax: 212-382-1881

Chang Hwa Commercial Bank, Ltd., New York Branch      —      $ 10,000,000    —  
   —      —     

Chang Hwa Commercial Bank, Ltd., New York Branch

685 Third Avenue,

29th Floor

New York, NY 10017

Attn: Nelson Chou

Tel: 212-651-9770

Fax: 212-651-9785

  

Chang Hwa Commercial Bank, Ltd., New York Branch

685 Third Avenue,

29th Floor

New York, NY 10017

Attn: Nancy Lin

Tel: 212-651-9770

Fax: 212-651-9785

 

Digital Realty – Annex A to Amend No. 3

Sch. I-4



--------------------------------------------------------------------------------

Name of Lender/
Issuing Bank

   Multicurrency
Revolving
Credit
Commitment    U.S. Dollar
Revolving
Credit
Commitment    U.S. Dollar
Letter of
Credit
Commitment    Multicurrency
Letter of
Credit
Commitment    Swing Line
Commitment   

Domestic Lending Office

  

Eurodollar Lending Office

Linville Funding LLC      —      $ 20,000,000      —        —        —     

Banc of America, N.A.

101 North Tryon Street

NC1-001-15-01

Charlotte, NC 28255

Attn: Linville Funding LLC

Telephone: (704) 386-9203

Facsimile: (704) 409-0324

  

Banc of America, N.A.

101 North Tryon Street

NC1-001-15-01

Charlotte, NC 28255

Attn: Linville Funding LLC

Telephone: (704) 386-9203

Facsimile: (704) 409-0324

Subtotal    $ 150,000,000    $ 350,000,000    $ 30,000,000    $ 30,000,000    $
50,000,000       Total      $500,000,000    $ 30,000,000    $ 30,000,000    $
50,000,000      

 

Digital Realty – Annex A to Amend No. 3

Sch. I-5



--------------------------------------------------------------------------------

ANNEX B TO AMENDMENT NO. 6

TO THE CREDIT AGREEMENT

EXHIBIT F to the

REVOLVING CREDIT AGREEMENT

FORM OF

UNENCUMBERED ASSETS CERTIFICATE

UNENCUMBERED ASSETS CERTIFICATE

Digital Realty, L.P.

Unencumbered Assets Certificate

Month ending __/__/__

 

Citicorp North America, Inc.,
as Administrative Agent
under the Credit Agreement
referred to below

  

2 Penns Way, Suite 200

New Castle, Delaware 19720

United States of America

Attention: Valerie Burrows, Citigroup Global Loans

  

[Citibank International plc,
as Sub-Agent
under the Credit Agreement
referred to below

  

4 Harbour Exchange, 2nd Floor

London E14 9GE

United Kingdom

        Attention: _____________]

  

Pursuant to provisions of the Credit Agreement, dated as of November 3, 2004,
Digital Realty Trust, L.P., a Maryland limited partnership (the “Borrower”),
Digital Realty Trust, Inc., a Maryland corporation (the “Parent Guarantor”), the
Subsidiary Guarantors party thereto, the Lender Parties party thereto and
Citicorp North America, Inc., as Administrative Agent for the Lender Parties
(said Credit Agreement, as it may be amended, amended and restated, supplemented
or otherwise modified from time to time, being the “Credit Agreement”;
capitalized terms used herein but not defined herein being used herein as
defined in the Credit Agreement), the undersigned, the Chief Financial Officer
or a Responsible Officer of the Parent Guarantor, hereby certifies and
represents and warrants on behalf of the Borrower as follows:

1. The information contained in this certificate and the attached information
supporting the calculation of the Total Unencumbered Asset Value is true,
complete and correct as of the



--------------------------------------------------------------------------------

close of business on ____________, 20__ (the “Calculation Date”) and has been
prepared in accordance with the provisions of the Credit Agreement.

2. (a) The Total Unencumbered Asset Value (exclusive of Excess Canada Value and
Excess Redevelopment Value) is $            , (b) the Excess Canada Value, if
any, is $            , and (c) the Excess Redevelopment Value, if any, is
$            , each as of the Calculation Date and as more fully described on
Schedule I hereto.

3. As of the Calculation Date, Unsecured Debt does not exceed 60% of the Total
Unencumbered Asset Value, in accordance with Section 5.04(b)(i) of the Credit
Agreement.

4. At the end of the fiscal quarter of the Parent Guarantor most recently
completed and as of the Calculation Date, the Parent Guarantor maintained an
Unencumbered Assets Debt Service Coverage Ratio of not less than 2.00:1.00, in
accordance with Section 5.04(b)(ii) of the Credit Agreement.

5. This certificate is furnished to the Administrative Agent pursuant to Section
[3.01(a)(xiv) / 3.02(a)(x) / 5.03(d)] of the Credit Agreement.

6. The Unencumbered Assets comply with all Unencumbered Asset Conditions (except
to the extent waived in writing by the Required Lenders) and otherwise conform
and comply with the conditions, terms, warranties, representations and covenants
set forth in the Credit Agreement.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

DIGITAL REALTY TRUST, INC. By       

Name:

Title:

 

3



--------------------------------------------------------------------------------

SCHEDULE I

Calculation of Total Unencumbered Asset Value

 

(i)

   Sum of Asset Values for all Unencumbered Assets (from charts below)    $
                           

(ii)

  

(a)    Number of Unencumbered Assets

          

(b)    Weighted average occupancy of all Unencumbered Assets (other than
Redevelopment Assets)

     __ %     

(iii)

  

If

•     the dollar amount in (i) above is not equal to or greater than
$115,000,000,

•     the number in (ii)(a) above is not equal to or greater than 3 or

•     the percentage in (ii)(b) above is not greater than or equal to 85%,

       

Then

  

 

•     Total Unencumbered Asset Value equals $0.

     $                                   

(iv)

   Lesser of (i) and (iii) equals Total Unencumbered Asset Value (prior to
adjustment for Excess Canada Value)      $                        

(v)

  

(a)    15% times dollar amount in (iv) above

   $                               

(b)    Sum of Asset Values of all Unencumbered Assets located in Canada

   $                            

(vi)

   Excess Canada Value equals the amount, if any, by which (v)(b) exceeds (v)(a)
     $                        

(vii)

   Total Unencumbered Asset Value after adjustment for Excess Canada Value is
(iv) minus (vi) (prior to adjustment for Excess Redevelopment Value)         $
                    

(viii)

   (a) 25% times dollar amount in (vii) above    $                            
   (b) Sum of Asset Values of all Redevelopment Assets    $                     
      

(ix)

   Excess Redevelopment Value equals the amount, if any, by which (viii)(b)
exceeds (viii)(a)      $                         Total Unencumbered Asset Value
equals (vii) less (ix)         $                     

 

Sch.I-1



--------------------------------------------------------------------------------

Calculation of Asset Value

(Office Asset)

 

Office Asset: [Insert Name]         

(A)

  

Net Operating Income attributable to such Unencumbered Asset

   $                           

(B)

   (1) 3% of all rental and other income from the operation of such Unencumbered
Asset for the fiscal quarter of the Parent Guarantor most recently ended for
which financial statements are required to be delivered to the Lender Parties
pursuant to the Credit Agreement    $                               (2) all
management fees payable in respect of such Unencumbered Asset for such fiscal
period    $                           

(C)

   $0.25 x total number of square feet within Unencumbered Asset    $
                          

(D)

   Amount of pro forma upward adjustment approved by Administrative Agent for
Tenancy Leases entered into during the quarter    $


                    

     

(E)

   Insert Amount from (A)       $                                        minus
      Insert the sum of (B)(1) minus (B)(2) (Insert 0 if negative number)      
$                                        plus       Insert Amount from (D)      
$                                        equals             $
                       

(F)

   Adjusted Net Operating Income of such Unencumbered Asset equals (i) (E) times
4 less (ii) (C)       $                        

(G)

   Tentative Asset Value equals (F) ÷ either 8.75% (if a Data Center) or 8.5%
(if a non-Data Center)       $                        

(H)

   If Unencumbered Asset was acquired within last 12 months, the acquisition
price    $


                    

     

(I)

  

Asset Value:

If Unencumbered Asset was acquired within last 12 months, insert lesser of
(G) and (H). If Unencumbered Asset was acquired 12 or more months ago, insert
(G).

         $                     

 

Sch.1-2



--------------------------------------------------------------------------------

Calculation of Asset Value

(Redevelopment Asset)

 

Redevelopment Asset: [Insert Name]

Asset Value equals the book value of such Asset as determined in accordance with
GAAP:

   $                     

Total Unencumbered Asset Value

 

Sum of Asset Values for all Unencumbered Assets    $                     

 

Sch.I-3